DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20070298193).
Nakamura discloses a light scattering film and display devices thereof.  Concerning claims 1 and 3, Nakamura discloses the light scattering film has a haze value from 1 to 60%, sharpness of a transmitted image at a comb width of 0.5 mm is 10 to 70%, wherein the light scattering film is formed from a particulate material having a diameter of 0.5 to 5 microns and a resin, with the refractive index difference between the particles and resin being 0.01 to 0.2 (para. 0052-0100).  Nakamura further discloses that the resulting film has a series of recesses and protrusions as a result of the particles (para. 0055). With respect to claim 4, the particles are found at a content of 3 to 30 mass (or weight) percent, wherein if assuming the balance is resin, the ratio particle content/resin content includes and encompasses the claimed range (para. 0067).  Given that the materials, particle size, haze value, and sharpness are the same as that claimed and/or disclosed in the specification, the sparkle value and gloss would be intrinsic to the light scattering film of Nakamura.

Double Patenting
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11313995 in view of Nakamura et al. (US 20070298193). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film having a sparkle value, specular gloss value, and transmission image clarity value that overlap in ranges.  This is sufficient to establish that the scopes overlap.  Furthermore, claims 2-4 of the present invention and claims 2-4 of the ‘531 application are the same.  While it is noted that the ‘531 claims are silent to the haze value, Examiner notes that since the materials are the same and the other properties overlap the claimed ranges, the anti-glare film of the ‘531 application would have the claimed haze.  However, the ‘995 claims are silent to an uneven structure formed on the surface by the particles.  Nakamura discloses a similar composition to that claimed with an acrylate-based matrix and particles having the claimed size.  The particles allow for formation of a surface roughness (i.e. protrusions and recesses) on the surface of the film which allows for antiglare properties to be produced (para. 0055).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed surface structure, in order to provide further antiglare properties.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see p. 4, filed 9/6/2022, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the amendments in the After-Final as overcoming the previous rejection.

Applicant's arguments filed 9/6/2022 with respect to the art rejection have been fully considered but they are not persuasive.  Applicant asserts that Nakamura teaches away from the claimed feature of protrusions and recesses and points to paragraph 0005 of the Nakamura reference as evidence.  Examiner respectfully disagrees and notes that the term “unevenness” when looking at the term in context with the whole paragraph is in reference to particles being unevenly distributed on the surface and not in terms of forming protrusions and recesses from being formed.  Indeed, Nakamura discloses in paragraph 0055 that a surface roughness is actually required in order to produce the light scattering properties set forth in the disclosure.  The term “surface roughness” when taken in context with the rest of the paragraph explicitly discusses a mountain-valley distance is measured.  In other words, an even distribution of particles is required to form protrusions (or mountains) and valleys (or recesses).  As such, the Nakamura reference does not teach away from the claimed invention and in fact, recites the same structure formed from the same materials as claimed.  
Applicant further asserts that the properties as claimed would not necessarily flow from the teaching of the prior art. Examiner respectfully disagrees and notes that the materials, amounts thereof, and processing are the same or substantially the same as that claimed. As such, the properties as claimed would necessarily flow from the prior art and would be the same or within the claimed ranges. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. 

Applicant's arguments filed 9/6/2022 regarding the double patenting rejection have been fully considered but they are not persuasive. The double-patenting rejection is maintained for the above reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ushida et al. (JP 2014-006448) and Ludemann et al. (US 20170052288).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783